Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or "operable to" perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or “operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22nd, 2021 has been entered.
Response to Amendment
The amendment filed December 22nd, 2021 has been entered. Claims 1-14 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed July 26th, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw et al. (US 2015/0360765) in view of Devenyi (US 2015/0102156) and Cazals et al. (US 2016/0368594).
Regarding claim 1, Bradshaw et al. ‘765 teaches (figures 1-12C) an aircraft (1) comprising:
a fuselage; 
a wing (103) attached to the fuselage (Para 0059); 
a wing tip device (113) attached to a wing end of the wing (103) (Para 0059); 
at least one additional wing-like element (507+509) having a wing root, a wing leading edge and a wing trailing edge (as shown in the figure below); and 
a torque control device/ actuator (an actuator coverts energy into torque) having a rotatable interface (Para 0021, 0055), 

wherein the wing root of the at least one wing-like element is coupled with at least one of the wing tip device, the wing and the fuselage through the torque control device/actuator such that the leading edge (as shown in the figure below) extends into an airflow surrounding the aircraft (Para 0059), 
but it is silent about the wing like element adapted to induce a rotation around the rotational axis in an air flow, 
the torque control device/ actuator is adapted to limit the degree of rotation depending on a torque introduced into the interface means by the wing-like element, and
wherein the torque control device is configured to permit a predetermined extent of rotation of the wing-like element about the rotational axis relative to the wing tip device, wherein the predetermined extent of rotation is dependent on a torque introduced by the wing-like element. 
However, Devenyi ‘156 teaches (figure 1) an aircraft (100) with whose rotating wing tip (120) is free to rotate about is rotational center (130) with respect to the main wing section (118) (Para 0064), and Cazals et al. ‘594 teaches (figures 1-9e) the junction device (12), which includes actuators (30, 40) configured to allow rotation of the wing tip relative to the main part about a first rotation axis enabling control in attack of the wing tip, and the amplitude by which the wing tip (4b) can be controlled in attack is limited (Para 0009, 0033, 0040). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

    PNG
    media_image1.png
    466
    673
    media_image1.png
    Greyscale

Regarding claim 2, modified Bradshaw et al. ‘765 teaches (figures 1-12C) the aircraft (1), wherein the rotational axis extends essentially perpendicular to the wing root of the wing-like element (Para 0055).
Regarding claim 8, modified Bradshaw et al. ‘765 teaches (figures 1-12C) the aircraft  (1) wherein the at least one wing-like element is arranged in a transition region of the wing tip device (as shown in the figure above).
Regarding claim 9, modified Bradshaw et al. ‘765 teaches (figures 1-12C) the aircraft (1) wherein the wing comprises two wing halves, wherein each wing half comprises a wing tip device, and wherein both wing tip devices comprise at least one wing-like element (Para 0050).
Regarding claim 10, modified Bradshaw et al. ‘765 teaches (figures 8-9) an aircraft (1) wherein the wing-like element extends over the wing tip device in a span wise direction at least during a cruise flight condition (Para 0003, 0060)
Regarding claim 11, modified Bradshaw et al. ‘765 teaches (figures 5-6) an aircraft (1) wherein the wing-like element does not extend over the wing tip device in a span wise direction when on ground (Para 0005, 0059).
Regarding claim 12, modified Bradshaw et al. ‘765 teaches (figures 8-9) an aircraft (1) wherein the rotational axis of the at least one wing-like element extends at an angle of at least 10 degrees to a vertical and of at least 10 degrees to horizontal plane of the aircraft (figures clearly show the wing like element angled at more than 10 degrees in both vertical and horizontal plane and the rotational axis extends perpendicular out of the plane of the wing tip device (Para 0055)).
Regarding claim 13, modified Bradshaw et al. ‘765 teaches (Cazals et al. ’79; figures 9a- 9d) an aircraft wherein the rotational axis (15) of the at least one wing-like element (4b) extends perpendicular to a longitudinal axis of the aircraft (the rotational axis is straight which forms a perpendicular angle when extrapolated to the longitudinal axis of an aircraft).
Regarding claim 14, modified Bradshaw et al. ‘765 teaches (figure 12a) the aircraft (1) comprising a wing like element (509+507) at a forward position of the fuselage forward of the wing.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw et al. (US 2015/0360765), Devenyi (US 2015/0102156) and Cazals et al. (US 2016/0368594) as applied to claim 1 above, and further in view of Seywald et al. (US 2016/0068258).
Regarding claim 3, modified Bradshaw et al. ‘765 teaches an invention as discussed above in claim 2 but it is silent about the rotational axis extending through a point in a distance to an aerodynamic center of the wing-like element proximal to the leading edge. However, Seywald et al. ‘258 teaches in the framework of the invention the axis of rotation can deviate by ±2% (relative to the profile chord of the top surface) from the aerodynamic center (Para 0009). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradshaw et al. ‘765 to incorporate the teachings of Seywald et al. ‘258 to configure a wing-like element with an axis of rotation at a distance from an aerodynamic center proximal to the leading edge. One of ordinary skill in art would recognize that doing so would provide flexibility in design of wing-like element.
Regarding claim 4, modified Bradshaw et al. ‘765 teaches an aircraft with a wing-like element whose axis of rotation can deviate by ±2% (relative to the profile chord of the top surface) from the aerodynamic center but is silent to the deviation being at least 5% of a chord of the wing root of the wing like element. It would have been obvious to one having ordinary skill in the art at the time the invention to configure the distance to the aerodynamic center to be at least 5% of a chord of the wing root of the wing-like element for the purpose of greater flexibility in the design of the wing-like element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw et al. (US 2015/0360765), Devenyi (US 2015/0102156) and Cazals et al. (US 2016/0368594) as applied to claim 1 above, and further in view of Brix (US 6,345,790).
Regarding claim 7, modified Bradshaw et al. ‘765 teaches an invention as discussed above in claim 1. Modified Bradshaw et al. ‘765 further teaches the torque control device/ actuator mechanically coupled with the rotatable interface (Para 0021), but it is silent about the torque control device/actuator mechanically coupled with a control unit, and wherein the control unit is connected to the actuator and is adapted for rotating the rotatable interface depending on a physical parameter indicative of the torque acting upon the rotatable interface. 
However, Brix ‘790 teaches (figure 1) a system with actuators connected to computer controller/ control unit to control the pivoting position of each respective rotation segment (3) and its associated winglet (5) (Col. 6 Lines 50-55), Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradshaw et al. ‘765 to incorporate the teachings of Brix ‘790 to configure an actuator with a computer controller/control unit to automatically carry out different control modes (Col. 7 Lines 1-5).
Response to Arguments
Applicant's arguments filed December 22nd, 2021 have been fully considered but they are not persuasive.
Applicant argues that none of the cited art discloses or suggest amended claim 1. Firstly, the fixed movable regions (507, 509) of Bradshaw et al. ‘765, rotating wing tip (120) of Devenyi ‘156 and tip wing tip (4b) of Cazals ‘594 are analogous to each other. Secondly, Cazals ‘594 teaches that “The amplitude by which the wing tip 4b can be controlled in attack is limited. For example, the angle A’1 is limited to 15º, while the angle A’2 may be limited to approximately -90º” (Para 0033). This clearly teaches that the torque control device/actuator can be configured 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard R. Green/Primary Examiner, Art Unit 3647